 1                             UNITED STATES DISTRICT COURT

 2                               FOR THE DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00155-JCM-GWF
 4
                          Plaintiff,                 ORDER AUTHORIZING
 5                                                   ALTERNATIVE VICTIM
                          v.                         NOTIFICATION PROCEDURES
 6
     ROSANNE DAY,
 7   ROBERT PAUL DAVIS,
     GENEVIEVE RENEE FRAPPIER,
 8   and MILES KELLY,

 9                        Defendants.

10

11          This matter comes before the Court on the United States’ Motion for Alternative
12
     Victim Notification Procedures. The Court finds that (1) the number of potential victims in
13
     this case makes it impracticable to provide all the rights provided under 18 U.S.C. § 3771(a);
14
     (2) the “multiple crimes provision” of the Act applies to this case; and (3) the means of
15

16   notifying potential victims as set forth constitutes a “reasonable procedure” to give effect to

17   and ensure compliance with the notice provisions of the Act.
18                 IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 3771(d)(2), that
19
     the United States is authorized to comply with 18 U.S.C. § 3771(a) by posting information
20
     relevant to victims in this case on the Department of Justice’s website for large cases and the
21
     U.S. Attorney’s Office public website.
22
                             July_____
            IT IS SO ORDERED this 26, 2019.
                                       day of ________, 2019.
23

24

25                                 ________________________________________________
26                                UNITED STATES DISTRICT JUDGE
                                  UNITED STATES DISTRICT/MAGISTRATE JUDGE
27

28

                                                    5
